DETAILED ACTION
Election/Restrictions
1.	Applicant’s election without traverse of Invention I (claims 1-15) in the reply filed on 9/28/22 is acknowledged.

Claim Rejections - 35 USC § 112
2.	The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 7 and 10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. Claims 7 and 10 recite the limitation "the numerical indicia".  There is insufficient antecedent basis for this limitation in the claim. Applicant can amend the claims to depend from claim 6 to overcome the rejection. 

Claim Rejections - 35 USC § 102
3.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


4.	Claims 1, 4 and 6-11 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Jacobi, Jr. et al. (US pub. No. 2019/0070491)(hereinafter ‘Jacobi’). 
With respect to claims 1, 4 and 6-11, Jacobi teaches a dice game comprising a plurality of die (paragraph [0002]), a cup (“round dice shaking cup” – paragraph [0002])), a mat (“dice scoring court”) and a score pad (“pad of 25 scoring sheets”)(paragraph [0002]). It is noted the claims are couched in apparatus form. As such, limitations pertaining to game rules will be construed as intended use / functional limitations. While features of an apparatus may be recited either structurally or functionally, claims directed to an apparatus must be distinguished from the prior art in terms of structure rather than function.  See MPEP 2114, In re Schreiber, 128 F.3d 1473, 1477-78, 44 USPQ2d 1429, 1431-32 (Fed. Cir. 1997).  If a prior art structure is capable of performing the intended use as recited, then it meets the claim. See MPEP 2114. Here, the dice are configured to be used as required by the claimed game steps of claims 1, 4 and 6-11. The dice are standard dice (paragraph [0002]) and can be used to determine first and second sequence, first and second scores, and final scores. 


Claim Rejections - 35 USC § 103
5.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


6.	Claims 2-3 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Jacobi. 
With respect to claim 2, Jacobi teaches 12 dice, each of the plurality of die having six sides and is cube shaped (“12 standard ... dice cubes” – paragraph [0004]). Admittedly, twelve is less than the required eighteen dice. However, the Federal Courts have held that mere duplication of parts has no patentable significance unless a new and unexpected result is produced, see MPEP 2144.04, In re  Harza, 274 F.2d 669, 124 USPQ 378 (CCPA 1960).  In the instant case, duplicating the number of dice, so that each player throws eighteen dice instead of twelve would have been obvious to one ordinary skill in the art at the time of invention. By using more than twelve dice (i.e. eighteen dice), the chances of the player’s building a higher score is expectantly increased. Since there are more results to chose from to “build the player’s score”, moreover, this will also expectantly add strategy to the game given the increase in making the dice selections discussed at paragraphs [0043]-[0044]. The proposed modification is considered to have a reasonable expectation of success since the game scoring or game outcome rules are not being modified. 
With respect to claim 3, Jacobi teaches “12 standard ... dice cubes” – paragraph [0004]. One ordinary skill in the art would recognize that a standard dice utilizes dots or pips, typically black or dark in color, against a white or light background. If these were the same color, it would be difficult to ascertain the value of the up facing dice, hence the contrasting colors of the pips and background. As such, the claim is considered implicitly taught by Jacobi (Per MPEP 2144.01, "[I]n considering the disclosure of a reference, it is proper to take into account not only specific teachings of the reference but also the inferences which one skilled in the art would reasonably be expected to draw therefrom." In re Preda, 401 F.2d 825, 826, 159 USPQ 342, 344 (CCPA 1968)). Should applicant traverse, examiner will provide extrinsic evidence in support. 
Supplemental to this, the indicia of the numbers and background constitute printed matter. Per MPEP 2111.05, If a new and unobvious functional relationship between the printed matter and the substrate does not exist. USPTO personnel need not give patentable weight to printed matter. See In re Lowry, 32 F.3d 1579, 1583-84, 32 USPQ2d 1031, 1035 (Fed. Cir. 1994); In re Ngai, 367 F.3d 1336, 70 USPQ2d 1862 (Fed. Cir. 2004).Where the printed matter is not functionally related to the substrate, the printed matter will not distinguish the invention from the prior art in terms of patentability …. the critical question is whether there exists any new and unobvious functional relationship between the printed matter and the substrate.  In re Gulack, 703 F.2d 1381, 1385-86, 217 USPQ 401, 404 (Fed. Cir. 1983) Moroever, “[M]ere printed matter cannot impart a patentable feature to a claim” In re Miller, 418 F.2d 1392, 164 USPQ 46 (CCPA 1969). The physical configuration of the claimed apparatus in the Gulack invention comprised three key elements: (1) a band, ring, or set of concentric rings; (2) a plurality of individual digits imprinted on the band or ring at regularly spaced intervals; and (3) an algorithm by which the appropriate digits are developed. The court noted that the claims require a particular sequence of digits to be displayed on the outside surface of a band. These digits were functionally related to the band in two ways: (1) the band supports the digits; and (2) there is an endless sequence of digits — each digit residing in a unique position with respect to every other digit in an endless loop. The digits exploit the endless nature of the band, and notably, these features are critical to the invention, thus constituting a functional relationship between the digits and the band. The product performed some function with respect to the printed matter it is associated because the claimed algorithm would not be satisfied without certain physical relationships of the string of numbers.  In Miller, the printed indicia on a measuring device for use in fractioning recipes was at issue. Specifically, volumetric indicia on the measuring receptacle indicated volume in a certain ratio to actual volume. This relationship was held to constitute a functional relationship between the indicia and the substrate. The printed matter performs some function with respect to the product to which it is associated. Evidence against a functional relationship exists where a product merely serves as a support for printed matter. See MPEP 2111.05. These situations may arise where the claim as a whole is directed towards conveying a message or meaning to a human reader independent of the supporting product. Another example in which a product merely serves as a support would occur for a deck of playing cards having images on each card. See In re Bryan, 323 Fed. App'x 898 (Fed. Cir. 2009) (unpublished). In Bryan the applicant asserted that the printed matter allowed the cards to be "collected, traded, and drawn"; "identify and distinguish one deck of cards from another"; and "enable[] the card to be traded and blind drawn". However, the court found that these functions do not pertain to the structure of the apparatus and where instead drawn to the method or process of playing a game. See also Ex parte Gwinn, 112 USPQ 439, 446-47 (Bd. Pat. App. & Int. 1955), in which the invention was directed to a set of dice by means of which a game may be played. The claims differed from the prior art solely by the printed matter in the dice. The claims were properly rejected on prior art because there was no new feature of physical structure and no new relation of printed matter to physical structure. For example, a claimed measuring tape having electrical wiring information thereon, or a generically claimed substrate having a picture of a golf ball thereupon, would lack a functional relationship as the claims as a whole are directed towards conveying wiring information (unrelated to the measuring tape) or an aesthetically pleasing image (unrelated to the substrate) to the reader. Additionally, where the printed matter and product do not depend upon each other, no functional relationship exists. For example, in a kit containing a set of chemicals and a printed set of instructions for using the chemicals, the instructions are not related to that particular set of chemicals. In re Ngai, 367 F.3d at 1339, 70 USPQ2d at 1864. Unlike the fact situations in Miller and Gulack, the substrate (dice) does not support the printed indicia and the indicia is not arranged such that it's positioned in a unique position with respect to the substrate. Moreover, the indicia is directed towards conveying a message or meaning regarding the game rule of dice to a human reader independent of the supporting product. There is not a new and unobvious functional relationship therebetween. Instead, the dice indicia are akin to the images on a playing card in In re Bryan and the dice indicia of Ex parte Gwinn, neither of which were determined to establish a new and unobvious functional relationship with the substrate. As such, no patentable weight is afforded to the printed matter on the dice. 
Regarding claim 12, the dice are configured to be used as required by the claimed game steps.  See MPEP 2114, In re Schreiber. 
7.	Claim 5 is rejected under 35 U.S.C. 102(a)(1) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Jacobi.
With respect to claim 5, Jacobi teaches wherein the cup has a height of approximately 3 7/8-inch-tall (paragraph [0002]). Regarding the claimed diameter of the cup, examiner takes alternative views of Jacobi. First, examiner considers Jacobi’s diameter teaching of 2 and 5/8 inch to read on the claimed “about 3 ¼ inch”. Applicant’s specification does not provide tolerances for “about”, however, a difference of .625 inches is considered within the tolerance allowed by “about”. In the alternative, examiner notes that , in Gardner v. TEC Systems, Inc., 725 F.2d 1338, 220USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830,225 USPQ 232 (1984), the Federal Circuit held that, where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device.  See MPEP 2144.04. Here, both applicant’s invention and Jacobi use the dice shaking cup for game users to shake the dice, then roll multiple dice out of the cup. As such, at time of applicant’s effective filing, one ordinary skill in the art would consider the difference obvious in the art as they will not perform differently. 

8.	Claims 13-15 are rejected under 35 U.S.C. 103 as being unpatentable over Jacobi and further in view of Wright (US Pub. No. 2017/0144058). 
With respect to claims 13-15, Jacobi teaches a dice game comprising a package (“box”) for holding a plurality of contents used for playing the dice game (paragraph [0002]), wherein the package is suitable for a retail environment or delivery for an on-line platform; plurality of die, wherein each of the plurality of die is cube shaped and of a similar size (“12 standard ... dice cubes” – paragraph [0004]), a cup (“round dice shaking cup” – paragraph [0002])), a mat for playing the dice game (“dice scoring court”) and a score pad having a plurality of score cards (“pad of 25 scoring sheets”)(paragraph [0002]). While features of an apparatus may be recited either structurally or functionally, claims directed to an apparatus must be distinguished from the prior art in terms of structure rather than function.  See MPEP 2114, In re Schreiber, 128 F.3d 1473, 1477-78, 44 USPQ2d 1429, 1431-32 (Fed. Cir. 1997).  If a prior art structure is capable of performing the intended use as recited, then it meets the claim. See MPEP 2114. Here the mat is configured for playing the game (paragraph [0004]-[0005]) and the box is considered suitable for both retail environment or delivery for an on line platform. 
Admittedly, Jacobi does not expressly teach a set of instructions. However, Wright, directed to the analogous art of dice games, teaches such features as a packaged dice game kit comprising a set of instructions is known in the art (paragraph [0027]). At time of applicant’s effective filing, one ordinary skill in the art would have found it obvious to add instructions to the game kit of Jacobi. The motivation to combine is to provide users guidance for the game rules in a convenient manner. 
Lastly, and regarding the required set of instructions, such limitations are directed to printed matter. Examiner reiterates the legal rationale and analysis set forth above in the rejection of claim 3 in accordance with MPEP 2111.05. The content of the set of instructions do not constitute a new and unobvious functional relationship to the instructions. As such, no patentable weight is given to the content of the instructions. 

Conclusion
9.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL DAVID DENNIS whose telephone number is (571)270-3538. The examiner can normally be reached M-F 8:00 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eugene Kim can be reached on (571) 270 4463. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MICHAEL D DENNIS/Primary Examiner, Art Unit 3711